Filed with the Securities and Exchange Commission on February 28, 2008 1933 Act Registration File No.033-20158 1940 Act File No. 811-05469 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 32 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 32 x WEXFORD TRUST (Exact Name of Registrant as Specified in Charter) 5000 Stonewood Drive, Suite 300 Wexford, PA 15090-8395 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code:(724) 935-5520 or 1-800-860-3863 Ronald H. Muhlenkamp 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8395 (Name and Address of Agent for Service) It is proposed that this filing will become effective o immediately upon filing pursuant to paragraph (b) ý on February 29, 2008 pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on (date) pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. [LOGO]Muhlenkamp Fund Intelligent Investment Management P R O S P E C T U S February 29, 2008 Phone: 1-800-860-3863 E-mail: fund@muhlenkamp.com Website: www.muhlenkamp.com INVESTMENT OBJECTIVE: Maximize total return to its shareholders through capital appreciation, and income from dividends and interest, consistent with reasonable risk. As with all mutual funds, the Securities and Exchange Commission (“SEC”) does not approve or disapprove these securities, or pass upon the accuracy or adequacy of the content of this Prospectus.Any representation to the contrary is a criminal offense. Muhlenkamp Fund Table of Contents FUND BASICS 2 PAST PERFORMANCE 4 FUND EXPENSES 5 MANAGEMENT 6 SHAREHOLDER INFORMATION 7 SHAREHOLDER SERVICES AND COMMUNICATIONS 14 DISTRIBUTIONS AND TAXES 15 FINANCIAL HIGHLIGHTS 17 FOR MORE INFORMATION 19 Please See the Fund’s Privacy Policy on the Inside Back Cover of this Prospectus. 1 FUND BASICS INVESTMENT OBJECTIVE The investment objective of the Muhlenkamp Fund (the “Fund”) is to maximize total return to its shareholders through capital appreciation, and income from dividends and interest, consistent with reasonable risk. PRINCIPAL STRATEGIES To pursue its goal, the Fund principally invests in a diversified list of common stocks.The Fund invests primarily in companies determined by the investment adviser to be highly profitable, yet undervalued.The investment adviser looks for those companies it believes to have above average profitability, as measured by corporate return on equity (“ROE”), that sell at below average prices as measured by price to earnings ratios (“P/E”).Company size, based on market capitalization, is of little importance to the investment adviser. The Fund does not subscribe to the philosophy that stocks can be acquired and held forever; however, the investment adviser purchases stocks for the Fund that it generally holds for three or more years.While short-term swings in the marketplace are not ignored, they are subordinate to the quest for long-term values. The Fund will sell a stock when the investment adviser believes the company’s intrinsic value has been fully realized by the market, earnings disappoint, growth prospects dim due to changing market or economic conditions, the company falls short of the investment adviser’s expectations, or the investment adviser finds a better investment. The Fund may purchase fixed-income or debt securities from time to time as substitutes for stocks when the investment adviser determines that market conditions warrant their purchase. Under adverse market conditions the Fund may take temporary defensive measures such as holding cash reserves without limit.In taking such measures, the Fund may not achieve its investment objective. The Fund intends to invest for the long-term, but may sell stocks and other securities regardless of how long they have been held.Over the Fund’s lifetime, the average portfolio turnover has been less than 30% per year. PRINCIPAL RISKS Historically common stocks have outperformed other types of investments; however, stock prices will fluctuate in the short-term.Like any investment, an investment in the Fund is subject to risk.The value of your investment can go up or down. This means that you could lose money. Management Risk The Fund’s success depends largely on the investment adviser’s ability to select favorable investments.Different types of investments shift in and out of favor depending on market and economic conditions.Because of this, the Fund will perform better or worse than other types of funds depending on what is in “favor.”In addition, there is the risk that the strategies, research or analysis techniques used by the investment adviser and/or the investment adviser’s security selection may fail to produce the intended result. 2 Small and Medium Companies Risks Investing in securities of small and medium-sized companies may involve greater volatility than investing in larger and more established companies because they can be subject to more abrupt or erratic share price changes than larger, more established companies.Small companies may have limited product lines, markets or financial resources and their management may be dependent on a limited number of key individuals.Securities of those companies may have limited market liquidity and their prices may be more volatile. Credit Risks There is a possibility that companies or other issuers whose bonds are owned by the Fund may fail to pay their debts (including the debt owed to holders of their bonds). Bonds of companies with poor credit ratings generally will be subject to higher risk. Stock Market Risks Stocks are selected by the investment adviser based upon what the investment adviser believes to be their potential for long-term growth; however, there can be no assurance that the objective will be met.The Fund is subject to risks that affect common stocks in general, such as economic conditions and adverse changes (generally increases) in interest rates. Investments in value stocks are subject to the risk that the market may never realize their value, or their prices may go down.Short-term volatility often accompanies a long-term approach to investing.These and other factors could adversely affect your investment. Bond Market Risks The Fund’s investment in bonds may be subject to risks that affect the bond markets in general, such as general economic conditions and adverse changes (generally increases) in interest rates. Foreign Investment Risks The Fund may invest in foreign securities.These investments involve certain risks not generally associated with investments in the securities of United States issuers.There may be lessinformation publicly available concerning foreign issuers than would be with respect to domestic issuers.Different accounting standards may be used by foreign issuers, and foreign trading markets may not be as liquid as U.S. markets.Foreign securities also involve such risks as currency fluctuation risk, possible imposition of withholding or confiscatory taxes, possible currency transfer restrictions, expropriation or other adverse political or economic developments and the difficulty of enforcing obligations in other countries.These risks may be greater in emerging markets and in less developed countries. For your information An investment in this Fund is not a bank deposit.It is not FDIC insured or government endorsed.It should be considered a “long-term” investment, an investment for a period of three or more years. 3 PAST PERFORMANCE The bar chart and table below provide an indication of the risk of investing in the Fund.The bar chart shows the Fund’s performance in each calendar year over a ten-year period.The table shows how the Fund’s average annual total returns for one, five, ten and fifteen calendar years, and since the Fund’s inception, compared with those of a broad-based securities market index.All presentations below assume reinvestment of dividends and distributions.Keep in mind that the Fund’s past performance, before and after taxes, does not indicate how it will perform in the future. Year-to-Year Total Return (as of 12/31 each year) During the 10-year period shown in the bar chart, the highest return for a quarter was 27.51% (quarter ending 6/30/03) and the lowest return for a quarter was -21.53% (quarter ending 09/30/02). AVERAGE ANNUAL TOTAL RETURNS As of 12/31/2007 One Year Past 5 Years Past 10 Years Past 15 Years Since Inception (11/01/88) Muhlenkamp Fund Return Before Taxes (9.66%) 13.34% 8.96% 12.64% 12.63% Return After Taxes on Distributions* (12.02%) 12.68% 8.49% 12.18% 12.15% Return After Taxes on Distributions and Sale of Fund Shares* (3.09%) 11.72% 7.89% 11.46% 11.53% S&P 500 Index** 5.49% 12.83% 5.91% 10.49% 11.48% * After tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or IRAs.Remember, the Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. ** The S&P 500 Index is a widely recognized, unmanaged index of common stock prices.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses or taxes.A direct investment in an index is not possible. 4 FUND EXPENSES As an investor, you pay certain fees and expenses in connection with the Fund, which are described in the table below and example that follows.In the table you will see the fees and expenses you would incur if you bought and held shares of the Fund.Shareholder transaction fees are paid from your account.Annual Fund operating expenses are paid out of the Fund assets, so their effect is included in the Fund’s share price. SHAREHOLDER FEES1, 2 (expenses that are deducted from your account) Sales Charge (Load) Imposed on Purchases NONE Sales Charge (Load) Imposed on Reinvested Dividends NONE Deferred Sales Charge (Load) NONE Redemption Fees (shares held longer than 30 days from purchase date) NONE Redemption Fees (shares redeemed within 30 days of purchase date) 2.00% ANNUAL FUND OPERATING EXPENSES (expenses that are deducted from Fund assets) Management Fees 0.95%3 Distribution (12b-1) Fees NONE Other Expenses 0.20% Total Annual Fund Operating Expenses 1.15% 1 Investors may be charged an annual account maintenance fee if their account falls below the established minimums. Investors may be charged a fee by their broker if they effect transactions through a broker or agent. There are certain annual charges and other fees associated with retirement accounts offered by the Fund. 2 Shareholders will be charged a fee by the Transfer Agent for outgoing wire transfers, returned checks and stop payment orders. 3 The investment adviser charges a management fee equal to 1% per annum of the average daily market value of the Fund’s net assets up to $1billion and 0.9% per annum on Fund assets in excess of $1billion.The management fee reflected above is for the Fund’s prior fiscal year. Example: This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. 5 This example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year, that you reinvest all dividends and distributions, and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $117 $365 $633 $1,398 PORTFOLIO HOLDINGS INFORMATION A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio securities is available in the Fund’sStatement of Additional Information("SAI"). Currently, disclosure of the Fund’s holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the Annual Report and Semi-Annual Report to Fund shareholders and in the quarterly holdings report on Form N-Q. The Fund’s top ten holdings are made available on the Fund’s website within five to ten days of the end of each calendar quarter at www.muhlenkamp.com.The SAI, Annual and Semi-Annual Reports are available by contacting Muhlenkamp Fund c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701, by calling 1-800-860-3863 or at the Fund’s website www.muhlenkamp.com. MANAGEMENT The investment adviser for the Fund is Muhlenkamp & Co., Inc. (the “Adviser”), 5000 Stonewood Drive, Suite300, Wexford, Pennsylvania, 15090-8395, a Pennsylvania corporation principally owned by Ronald H. Muhlenkamp.For the fiscal year ended December 31, 2007, the Adviser received management fees of 0.95% per annum of the Fund’s average daily market value of its net assets.The Fund’s management fee is 1% per annum of the average daily market value of the Fund’s net assets up to $1 billion and 0.9% per annum of those net assets in excess of $1 billion.Under terms of the advisory agreement, total annual Fund operating expenses cannot under any circumstances exceed 1.50% of the Fund’s net assets.Should actual expenses incurred ever exceed the 1.50% limitation, such excess expenses shall be paid by the Adviser. A discussion regarding the basis of the Fund’s Board of Trustees (the “Board” or “Board of Trustees”) approval of the Adviser’s Investment Advisory Agreement is available in the Fund’s Annual Report to Shareholders dated December 31, 2007 for the period January 1, 2007 through December 31, 2007. Muhlenkamp & Co., Inc. and its principal, Ronald H. Muhlenkamp, have served as portfolio manager and/or investment adviser to corporations, individuals, pension and profit-sharing plans and endowment funds since 1978.Mr. Muhlenkamp has been active since 1968 in the field of investment research and/or portfolio management, both privately and as an officer in charge of management of corporate monies.As of the date of this Prospectus, Muhlenkamp & Co., Inc. is under contract to provide investment management and advice to individual and institutional clients, in addition to the Fund.The Adviser is registered with the SEC under the Investment Advisers Act of 1940, as amended. In addition to the above duties, Mr. Muhlenkamp is the President and Director of the Adviser and is the principal in charge of all of its investment management and research activities. Mr. Muhlenkamp holds an engineering degree from The Massachusetts Institute of Technology, an MBA from The Harvard Business School, and he has earned the Financial Analyst Federation’s designation as a Chartered Financial Analyst.The majority of Mr. Muhlenkamp’s long-term investment assets are invested in the Muhlenkamp Fund. 6 The SAI provides additional information about the portfolio manager’s compensation, other accounts managed by the portfolio manager and the portfolio manager’s ownership of securities in the Fund. SHAREHOLDER INFORMATION Pricing Policy You pay no sales charges of any kind to invest in this Fund.Your price for Fund shares is the Fund’s net asset valueper share, which is generally calculated as of the close of trading on the New York Stock Exchange (“NYSE”) (usually 4:00 P.M. Eastern Time) every day the NYSE is open.Shares of the Fund will not be priced and are not available for purchase when the NYSE is closed for trading including,but not limited to,the following days: New Year’s Day, Martin Luther King, Jr. Day, Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day.Your order will be priced at the next net asset value calculated after your order is accepted by the Fund.The Fund’s investments are valued based on market price, or when market quotations are not readily available, upon fair value as determined in good faith in accordance with procedures approved by the Board of Trustees.In using fair value pricing procedures, the Fund attempts to establish the price that it might reasonably have expected to receive upon a sale of the security at 4:00 P.M. Eastern time.Fair value pricing may result in a value that is different from a security’s most recent closing price and from other prices used by other mutual funds to calculate their net asset value. Purchasing Shares You may open an account with an initial investment of $1,500.If you choose to participate in the Automatic Investment Plan, the minimum initial investment is $200.The Automatic Investment Plan requires a minimum investment of $50 per month automatically deducted from your checking or savings account.Once your account has been opened with the $200 reduced minimum initial investment, you may make additional purchases at regular intervals through the Automatic Investment Plan. This plan provides a convenient method to have monies deducted from your bank account, for investment into the Fund, on a weekly or monthly basis.In order to participate in the plan, each purchase must be in an amount of $50 or more, and your financial institution must be a member of the Automated Clearing House (“ACH”) network.If your bank rejects your payment, the Fund’s transfer agent will charge a $25 fee to your account.To begin participating in the plan, please complete the Automatic Investment Plan section on the account application or call the Fund’s transfer agent at 1-800-860-3863.Any request to change or terminate your Automatic Investment Plan should be submitted to the transfer agent five days prior to the intended effective date. Once your account has been opened, you may make additional investments to your account, subject to a $50 minimum.Subsequent investments can be made by check, wire transfer, Electronic Funds Transfer, or through the Automatic Investment Plan.All investments must be made in U.S. dollars by check drawn on a U.S. bank, savings and loan, or credit union, or sent by wire transfer, Electronic Funds Transfer, or through the Automatic Investment Plan.The Fund will not accept payment in cash or money orders.The Fund will accept payment by cashier’s checks only in amounts of $10,000 or more.Also, to prevent check fraud, the Fund will not accept third party checks, Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.In addition, the Fund cannot accept post dated checks, post dated on-line bill pay checks, or any conditional order or payment.If your check is returned for any reason, a $25 fee will be assessed against your account.You will also be responsible for any losses suffered by the Fund as a result of insufficient funds or due to a stop payment. 7 Accounts may only be opened by persons with a valid social security number or tax identification number and permanent U.S. street address. Telephone Purchases To purchase shares via telephone, you must first enroll in the Electronic Funds Transfer program.Upon receiving a telephone purchase request, the Fund will electronically transfer thespecified dollar amountfrom your bank account.Investors may purchase additional shares of the Fund, on-demand, by calling 1-800-860-3863.If elected on your account application, telephone orders will be accepted via electronic funds transfer from your bank account through the ACH network.You must have banking information established on your account prior to making a purchase.Your shares will be purchased at the net asset value calculated on the day of your purchase order. In compliance with the USA PATRIOT Act of 2001, please note that the Fund’s transfer agent will obtain, verify and record certain information provided on your account application as part of the Fund’s Anti-Money Laundering Program.As requested on the application, you should supply your full name, date of birth, social security number and permanent street address.Mailing addresses containing only a P.O. Box will not be accepted.Please contact the Fund’s transfer agent at 1-800-860-3863 if you need additional assistance when completing your application. If we do not have a reasonable belief of your identity, the account will be rejected, or you will not be allowed to perform a transaction on the account until sufficient information is received.The Fund also reserves the right to close the account within five business days if clarifying information/documentation is not received. Selling Shares You may sell all or some of your shares, by mail or telephone, on any day that the Fund is open for business.Your shares will be sold at the next calculated net asset value after the Fund’s transfer agent accepts your order.Your proceeds will be typically sent on the business day following the redemption of shares.You may receive your payment by check, wire transfer, or Electronic Funds Transfer (if previously enrolled in this program).The Fund reserves the right to delay sending out redemption proceeds for up to seven calendar days.Before selling recently purchased shares, please note that if the Fund’s transfer agent has not yet collected payment for the shares you are selling, there may be a delay sending the proceeds until the payment is collected, which may take up to 12 calendar days from the purchase date. The Fund charges a 2.00% redemption fee on the redemption of Fund shares held for less than 30 days.The redemption fee is more fully described below under “Redemption Fees.” 8 Redemption-in-Kind The Fund will generally pay sale (redemption) proceeds in cash.However, under unusual conditions that make the payment of cash unwise (and for the protection of the Fund’s remaining shareholders) in accordance with SEC rules, the Fund reserves the right to pay all or part of a shareholder’s redemption proceeds in liquid securities with a market value equal to the redemption price (redemption-in-kind).If your shares are redeemed in kind, you will incur transaction costs when you sell the securities distributed to you. Signature Guarantees To protect the Fund and its shareholders, a signature guarantee is required in the following situations: · If ownership is changed on your account; · When redemption proceeds are sent to any person, address or bank account not on record; · When establishingor modifying certain services on an account; · If a change of address was received by the transfer agent within the last 15 days; · For all redemptions greater than $50,000 from any account; and · The Fund and/or transfer agent may require a signature guarantee in other instances based on the facts and circumstances relative to the particular situation. Signature(s) on the redemption request must be guaranteed by an “eligible guarantor institution.”These include banks, broker-dealers, credit unions and savings institutions.A broker-dealer guaranteeing signatures must be a member of a clearing corporation or maintain net capital of at least $100,000.Credit unions must be authorized to issue signature guarantees.Signature guarantees will be accepted from any eligible guarantor institution that participates in a signature guarantee program.A notary public is not an acceptable guarantor. Individual Retirement Accounts (IRAs) The Fund offers IRAs to any employed individual and his or her spouse.These include Traditional IRAs, Roth IRAs, SEP-IRAs, SIMPLE-IRAs, and Spousal IRAs.Existing IRAs may be transferred or rolled over to a Muhlenkamp Fund IRA.Assets held in a previous employer’s qualified retirement plan may also be rolled over into a Muhlenkamp Fund IRA.The forms and disclosures needed before investing IRA money in Fund shares may be obtained by calling the Fund at 1-800-860-3863.For any direct registered shareholder of the Fund having an IRA account balance exceeding $50,000, the amount of such IRA annual maintenance fee will be a Fund expense. Systematic Withdrawals Shareholders with IRA accounts and those with accounts that have a value of at least $5,000 may direct that the Fund make a systematic periodic withdrawal of any amount to any designated payee.To take advantage of this service, you must make your request in writing, and provide the signature(s) of the account owner(s) exactly as the account is registered.You may also enroll in the plan by completing the Systematic Withdrawal Plan section of the account application.Requested withdrawals require that shares be redeemed each period to raise money to make the payments.These redemptions may be a taxable event for you. You may receive your periodic withdrawal by check or Electronic Funds Transfer, if enrolled in this program.For Electronic Funds Transfer through the Automated Clearing House (“ACH”) network, your bank must be an ACH member and your bank account information must be maintained on your Fund account.You may change the amount or frequency of withdrawal payments, or terminate the plan by notifying the transfer agent five days prior to the next payment. 9 Telephone Requests The Fund will automatically establish a telephone redemption option on your account, unless you instruct otherwise on your application, or in writing.The Fund will not be responsible for any account losses due to telephone fraud, as long as the Fund has taken reasonable steps to verify the redemption order.The Fund may require, for example, that you provide your account number, name and address exactly as registered on the account, and the primary Social Security orTax Identification Number as registered on the account.Once a telephone transaction has been placed, it cannot be canceled or modified. The Fund reserves the right to revise or terminate the telephone redemption privilege at any time, without notice.In addition, the Fund can stop selling shares or postpone payment at times when the NYSE is closed or under any emergency circumstances as determined by the SEC.If you experience difficulty making a telephone redemption during periods of drastic economic or market change, you can send us your request by regular or express mail.Follow the instructions on selling shares by mail in this section. Minimum Account Balance By November 30th of each year, all accounts must have net investments (purchases less redemptions) totaling $1,500 or more; an account value greater than $1,500, or be enrolled in the Automatic Investment Plan.Accounts that do not meet one of these three criteria will be charged a $15 fee.Such fees will be used to lower Fund expenses.The Fund will check accounts and charge this fee annually. TOOLS TO COMBAT ABUSIVE TRANSACTIONS The Fund discourages excessive, short-term trading and other abusive trading practices that may harm fund performance. The Fund is intended for long-term investors.Short-term “market-timers” who engage in frequent purchases and redemptions can disrupt a Fund’s investment program and create additional transaction costs that are borne by all shareholders. The Fund uses a variety of techniques to monitor for and detect abusive trading practices. These techniques may change from time to time as determined by the Fund in its sole discretion. To minimize harm to the Fund and its shareholders, the Fund reserves the right to reject any purchase order from any shareholder the Fund believes has a history of abusive trading or whose trading, in our judgment, has been or may be disruptive to the Fund. In making this judgment, the Fund may consider trading done in multiple accounts under common ownership or control.Further, while the Fund makes efforts to identify and restrict frequent trading, the Fund receives purchase and sale orders through financial intermediaries and cannot always know or detect frequent trading that may be facilitated by the use of intermediaries or the use of group or omnibus accounts by those intermediaries.The Fund seeks to exercise its judgment in implementing these tools to the best of its abilities in a manner that it believes is consistent with shareholder interests. 10 Redemption Fees There is no redemption fee on shares held longer than 30 days.The Fund imposes a fee in an amount equal to 2.00% of the proceeds of a share redemption made within 30 days of purchase of the redeemed shares.This fee is imposed in order to help offset the transaction costs and administrative expenses associated with the activities of short-term “market timers” who engage in the frequent purchase and sale of Fund shares.The “first in, first out” (“FIFO”) method is used to determine the holding period; this means that if you bought shares on different days, the shares purchased first will be redeemed first for the purpose of determining whether the redemption fee applies.The redemption fee is deducted from your proceeds and is retained by the Fund for the benefit of its long-term shareholders.The redemption fees do not apply to shares acquired through the reinvestment of dividends.Although the Fund’s goal is to apply this redemption fee to such short-term redemptions, the redemption fee may not be applied in certain circumstances where it is not currently practicable for the Fund to impose the fee, such as redemptions of shares held in omnibus accounts, or by retirement account financial intermediaries who have certified in writing that they do not have the capability to process the redemption fee. Fair Value Pricing The Board of Trustees has also adopted procedures which utilize fair value pricing when any assets for which reliable market quotations are not readily available or for which the Fund’s pricing service does not provide a valuation or provides a valuation that in the judgment of the Adviser to the Fund holding such assets does not represent fair value. The Fund may also determine the fair value of asecurity if the Fund or the Adviser believes that the market price is stale.Valuing securities at fair value involves greater reliance on judgment than securities that have readily available market quotations.There can be no assurance that the Fund could obtain the fair value assigned to a security if it were to sell the security at approximately the time at which the Fund determines its net asset value per share. When fair value pricing is employed, the prices of securities used by the Fund to calculate its net asset value may differ from quoted or published prices for the same securities.Due to the subjective and variable nature of fair value pricing, it is possible that the fair value determined for a particular security may be materially different from the value realized upon such security’s sale.Therefore, if a shareholder purchases or redeems shares in the Fund that holds securities priced at a fair value, this may have the unintended effect of increasing or decreasing the number of shares received in a purchase or the value of the proceeds received upon a redemption. OPENING AN ACCOUNT You may open an account by mail/overnight delivery or telephone/wire. Initial investment must be at least $1,500.The minimum is $200 for those accounts participating in the Automatic Investment Plan. The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents. Therefore, deposit in the mail or with such services, or receipt at U.S. Bancorp Fund Services, LLC post office box of purchase applications or redemption requests does not constitute receipt by the transfer agent of the Fund. 11 By Mail/Overnight Delivery. By Telephone/Wire. BY MAIL: Complete application and send it, along with a check made payable to Muhlenkamp Fund, to: If you are making your first investment in the Fund, before you wire funds, the transfer agent must have a completed account application.You can mail or overnight deliver your account application to the transfer agent.You may also fax the account application by calling the transfer agent at 1-800-860-3863 for a fax number.Upon receipt of your completed account application, the transfer agent will establish an account for you.The account number assigned will be required as part of the instruction that should be given to your bank to send the wire.Your bank must include both the name of the Fund you are purchasing, and your name so that monies can be correctly applied.Your bank should transmit funds by wire to: Muhlenkamp Fund c/oU.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI53201-0701 U.S.Bank, National Association ABA #075000022 Credit: U.S. Bancorp Fund Services, LLC Account #112-952-137 Further Credit: Muhlenkamp Fund (shareholder registration) (shareholder account number) Attn: Mutual Fund Services OR OVERNIGHT: Complete application and send it, along with a check made payable to Muhlenkamp Fund, to: Muhlenkamp Fund c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 12 ADDITIONAL INVESTMENTS All additional purchases are subject to a $50 minimum. By Mail/Overnight Delivery. By Telephone/Electronic Funds Transfer or Wire. By Automatic Investment Plan. BY MAIL: Send check made payable to Muhlenkamp Fund, along with your name and account number to: You may add to an account by calling the Fund at 1-800-860-3863. The Automatic Investment Plan requires purchases of at least $50 monthly.Fill out the application, designating the automatic investment option and provide your bank information. Muhlenkamp Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI53201-0701 BY EFT: Investments can be automatically transferred from your bank account, if you’ve previously enrolled in the Electronic Funds Transfer Program. OR OR The Fund automatically deducts payments from your bank account on a regular basis.Any request to change or discontinue an Automatic Investment Plan should be submitted to the transfer agent five days prior tothe effective date by contacting the transfer agent at 1-800-860-3863 or by submitting this request in writing. OVERNIGHT: Same as above, but use the street address: BY WIRE: Before sending your wire, please contact the Fund at 1-800-860-3863 to advise of your intent to wire funds.This will insure prompt and accurate credit upon receipt of your wire.Wired funds must be received prior to 4:00 p.m. Eastern time to be eligible for same day pricing.The Fund and U.S. Bank, N.A. are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wiring instructions.Provide your bank with funds and the following information: Muhlenkamp Fund c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 U.S. Bank, National Association ABA #075000022 For credit to account #112-952-137 For further credit to shareholder account number Your Name Muhlenkamp Fund Attn: Mutual Fund Services Make sure to write your account number on your check. 13 SELLING SHARES How would you like to redeem your shares? By Mail/Overnight Delivery. By Telephone. By Systematic Withdrawal. BY MAIL: Write to the Fund in careof the transfer agent.Include the names of all the account holders, account numbers, and signatures of all account holders with signature guarantees as necessary. Proceeds will be mailed to the address of record that has been used for the account for at least 15 days and made payable to the registered shareholder(s). You may redeem shares by calling the Fund at 1-800-860-3863.Proceeds will be mailed to the address of record that has been used for the account for at least 15 days and made payable to the registered shareholder(s). If your account has an account value of at least $5,000*, you may direct the Fund to pay periodic systematic withdrawals. Proceeds will be sent by check each period. *The $5,000 minimum requirement is waived for IRA accounts. Muhlenkamp Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI53201-0701 OR OR Proceeds can be electronically transferred to your bank account if you have previously enrolled in the Electronic Funds Transfer program. Proceeds of your systematic withdrawals can be electronically transferred to your bank account by enrolling in the Electronic Funds Transfer program. OR OR OVERNIGHT: Same as above, but use the street address: Proceeds can be sent by Federal Wire to your bank account if you have previously enrolled for the Federal Wire option. ($15.00 charge for each wire transfer). Muhlenkamp Fund c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 SHAREHOLDER SERVICES AND COMMUNICATIONS Customer Service 1-800-860-3863 Call this number to perform certain account transactions (change your address, purchase/sell shares, etc.), obtain account information and request Fund literature.Representatives are available during the day to receive orders and answer questions regarding your account and the Muhlenkamp Fund in general. Automated Telephone Service 1-800-860-3863 The Fund’s automated telephone system offers 24-hour access to account information, including balances and last transactions.The daily net asset value per share of the Fund is also posted on the system each business day by 6 p.m. Eastern Time.To obtain specific account information, the system will prompt you to establish a Personal Identification Number (PIN) during your initial call.You will be prompted to enter your PIN number for all subsequent calls. 14 Statements Each time there is activity in your account, i.e., a purchase or sale, the Fund will mail you a confirmation reflecting the transaction and your new share balance.All shareholders receive quarterly statements reflecting the market value of their account(s) at the end of the period and any dividend distributions and other account activity during the period. Financial Reports Shareholders receive Semi-Annual and Annual Reports detailing the Fund’s portfolio holdings and financial statements, as of June 30, and December 31, respectively, of each year.In an effort to keep Fund expenses to a minimum, the Fund will mail only one report in the event there are multiple accounts with the same social security number or tax identification number at the same address. Quarterly Newsletter Shareholders receive a copy of the Muhlenkamp Memorandum each quarter.This newsletter provides commentary on the previous quarter and explains the Adviser’s outlook for the future. Other issues relating to the Adviser’s investment philosophy are also discussed. Website www.muhlenkamp.com The Fund’s Prospectus, proxy voting policy, applications, financial reports, current market commentary, Muhlenkamp Methods and back-issues of the Muhlenkamp Memorandum are available. DISTRIBUTIONS AND TAXES The Fund pays dividends annually to shareholders, generally in December, from net investment income and any net capital gains that it has realized during the year.For your convenience, dividends and capital gains are automatically reinvested in the Fund, unless you instruct the Fund otherwise.Please refer to the Financial Highlights section of this Prospectus for a history of dividend distributions.Please note that the Fund has paid onlysix capital gain distributions in its history, totaling $16.84 per share, making it very tax efficient. If you elect to receive distributions and/or capital gains paid in cash, and the U.S. Postal Service cannot deliver the check, or if a check remains outstanding for six months, the Fund reserves the right to reinvest the distribution check in your account, at the Fund’s then-current net asset value, and to reinvest all subsequent distributions. For federal tax purposes, the Fund’s income and short-term capital gain distributions are taxed as ordinary income or qualified dividend income; long-term capital gain distributions are taxed as long-term capital gains. Your distributions may also be subject to state income tax.The distributions are taxable when they are paid, whether you take them in cash or participate in the dividend reinvestment program.Each January, for taxable accounts, the Fund mails you a form indicating the federal tax status of your dividend and capital gain distributions. 15 Each shareholder must provide the Fund with a correct taxpayer identification number (generally your Social Security Number) and certify that you are not subject to backup withholding.If you fail to do so, the IRS can require the Fund to withhold a percentage of your taxable distributions and redemptions.Please see the Fund’s SAI and your own tax adviser for further information. 16 FINANCIAL HIGHLIGHTS The financial highlights table is intended to help you understand the Fund’s financial performance for the past five fiscal years.Certain information reflects financial results for a single Fund share.The total returns in the table represent the rate that an investor would have earned (or lost) on an investment in the Fund (assuming reinvestment of all dividends and distributions).This information has been audited by PricewaterhouseCoopers LLP, whose report, along with the Fund’s financial statements, is included in the Fund’s most recent annual report which is available upon request. SELECTED PER SHARE DATA AND RATIOS FOR THE YEARS ENDED DECEMBER 31, 2003-2007 2007 2006 2005 2004 2003 NET ASSET VALUE, Beginning of Year $87.15 $84.44 $78.97 $63.51 $42.89 Income from Investment Operations: Net investment income (loss) 0.58 0.64(1) 0.76(1) 0.11(2) (0.02)(2) Net realized and unrealized gains (losses) on investments (8.91) 2.81 5.47 15.46 20.64 Total from investment operations (8.33) 3.45 6.23 15.57 20.62 Less Distributions: From net investment income (0.49) (0.74) (0.76) (0.11) – From realized gains (13.33) – Total distributions (13.82) (0.74) (0.76) (0.11) – NET ASSET VALUE, End of Year $65.00 $87.15 $84.44 $78.97 $63.51 Total Return (9.66%) 4.08% 7.88% 24.51% 48.07% Net Assets, End of Year (in millions) $1,491 $2,880 $3,084 $1,992 $1,157 Ratio of Operating Expenses to Average Net Assets(3) 1.15% 1.06% 1.06% 1.14% 1.18% Ratio of Net Investment Income (Loss) to Average Net Assets 0.57% 0.69% 1.02% 0.16% (0.04)% Portfolio Turnover Rate 22.30% 11.58% 6.05% 7.00% 9.15% (1) Net investment income (loss) per share is calculated using ending balances prior to consideration of adjustments for permanent book and tax differences. (2) Net investment income (loss) per share represents net investment income (loss) for the respective period divided by the monthly average shares of beneficial interest outstanding throughout each year. (3) The operating expense ratio includes expense reductions for soft dollar credits and minimum account maintenance fees deposited into the Fund.The ratios excluding expense reductions for the years ended December 31, 2007, 2006, 2005, 2004 and 2003, were 1.15%, 1.06 %, 1.06%, 1.14%, and 1.18%, respectively. How to Read Financial Highlights The Fund began fiscal 2007 with a net asset value (share price) of $87.15.In 2007, the Fund increased $0.58 per share from net investment income (interest & dividends, less operating expenses).There was a decrease of $8.91 in the value of investments held or sold by the Fund resulting in a net decrease of $8.33 from investment operations.There was an income distribution of $0.49 and a distribution of $13.33 from realized gains.This produced a total return of (9.66%) for the Fund for the fiscal year and resulted in a share price of $65.00 at the end of the year. As of December 31, 2007, the Fund had approximately $1.49 billion in net assets.For the year, its net expense ratio was 1.15% ($11.50 per $1,000.00 in net assets).Net investment gain amounted to 0.57% of the Fund’s average net assets.The Fund sold and replaced securities valued at 22.30% of its average long-term portfolio value. 17 [LOGO] WEXFORD TRUST MUHLENKAMP FUND PRIVACY POLICY We collect the following nonpublic personal information about you: ■ Information we receive from you on or in applications or other forms, correspondence, or conversations, including, but not limited to, your name, address, phone number, social security number, assets, income and date of birth; and ■ Information about your transactions with us, our affiliates, or others, including, but not limited to, your account number and balance, payment history, parties to transactions, cost basis information, and other financial information. We do not disclose any nonpublic personal information about our current or former shareholders to nonaffiliated third parties, except as permitted by law.For example, we are permitted by law to disclose all of the information we collect, as described above, to our transfer agent to process your transactions.Furthermore, we restrict access to your nonpublic personal information to those persons who require such information to provide our products or services to you.We maintain physical, electronic, and procedural safeguards that comply with federal standards to guard your nonpublic personal information.The Adviser and the Fund have adopted policies and procedures designed to maintain the confidentiality and protect the security of your non-public personal information and compliance with applicable laws. In the event that you hold shares of the Muhlenkamp Fund through a financial intermediary, including, but not limited to, a broker-dealer, bank, or trust company, the privacy policy of your financial intermediary would govern how your nonpublic personal information would be shared with nonaffiliated third parties. NOT A PART OF THIS PROSPECTUS 18 FOR MORE INFORMATION You can find more information about the Muhlenkamp Fund in the following documents: Annual/Semi-Annual Report These reports include a list of the Fund’s investments and financial statements, and also contain a statement from the Adviser discussing market conditions and investment strategies that significantly affected the Fund’s performance during the last fiscal year. Statement of Additional Information (SAI) The SAI dated February 29, 2008 contains more detailed information on all aspects of the Fund and is incorporated by reference into this Prospectus. To obtain an SAI, shareholder reports and other information on the Muhlenkamp Fund, free of charge, or to make shareholder inquiries, please contact us: Phone: 1-800-860-3863 E-mail: fund@muhlenkamp.com Website: www.muhlenkamp.com You may review and obtain copies of Fund documents by visiting the SEC’s Public Reference Room in Washington, D.C.You may also obtain copies of Fund documents by paying a duplicating fee and sending an electronic request to the following e-mail address: publicinfo@sec.gov, or by sending your request and a duplicating fee to the SEC’s Public Reference Section, Washington, D.C. 20549-0102.Information on the operation of the Public Reference Room may be obtained by calling the SEC at (202)551-8090. Investment Company File No.81l-5469 Muhlenkamp Fund Symbol: MUHLX Muhlenkamp Fund CUSIP Number: 962096103 19 STATEMENT OF ADDITIONAL INFORMATION for MUHLENKAMP FUND A Series of the Wexford Trust February 29, 2008 MUHLENKAMP FUND (the “Fund”), a series of the Wexford Trust, is an open-end diversified investment management company organized as a business trust. This Statement of Additional Information (“SAI”) is not a prospectus.It should be read in conjunction with the Fund’s Prospectus dated February 29, 2008, a copy of which may be obtained without charge from the Fund by writing its corporate offices at 5000 Stonewood Drive, Suite300, Wexford, PA15090-8395 or calling 1-800-860-3863. The Fund’s audited financial statements, accompanying notes and report of the independent registered public accounting firm for the fiscal year ended December 31, 2007, are incorporated by reference from the Fund’s 2007 Annual Report.Shareholders may obtain a copy of the Annual Report, without charge, by calling 1-800-860-3863, and for further information may visit the Fund’s website at www.muhlenkamp.com. Table of Contents Fund History 3 Investment Objective and Policies 3 Fundamental Investment Restrictions 6 Non-Fundamental Investment Restrictions 8 Portfolio Turnover 8 Management of the Fund 9 Control Persons and Principal Holders of Securities 12 Management Ownership 12 Investment Advisory Board 12 History and Background of Investment Adviser 13 Portfolio Manager 14 Distributor 15 Brokerage Allocations 16 Code of Ethics 16 Proxy Voting Procedures 16 Anti-Money Laundering Program 17 Portfolio Holdings Information 17 Net Asset Value Calculation 18 Purchase of Shares 20 Redemption of Shares 22 Federal Income Tax Status 23 Capital Structure 23 Performance Data 24 Financial Information 26 Other Service Providers 26 Appendix 28 Custodian: Investment Adviser: Transfer Agent: U.S. Bank, National Association 1555 N. River Center Drive, Suite 302 Milwaukee, WI 53212 Muhlenkamp & Co., Inc. 5000 Stonewood Drive, Suite 300 Wexford, PA 15090-8395 1-877-935-5520 e-mail: fund@muhlenkamp.com MUHLENKAMP FUND c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 1-800-860-3863 2 Fund History The Fund is the only series of the Wexford Trust (the “Trust”), which was organized as a Massachusetts Business Trust on September 21, 1987.The Trust is an open-end management investment company established under the laws of the Commonwealth of Massachusetts by an Agreement and Declaration of Trust dated July 6, 1988 (the “Trust Agreement”).The Trust Agreement permits the Board of Trustees (the"Board")to issue an unlimited number of shares of beneficial interest of separate series without par value.The Fund operates as a diversified fund.This means that with respect to 75% of its assets, the Fund will not invest more than 5% of net assets in any single issuer, valued at the time of purchase. Fund capital consists of an unlimited number of shares of beneficial interest having a par value of $.001 each.When issued, each share or fraction thereof is fully paid, non-assessable, transferable and redeemable.All shares are of the same class, and each full share has one vote. Fractional shares are issued to three decimal places, but do not carry voting rights.As a trust, there is no requirement to hold annual shareholder meetings.However, it is intended that special meetings, which may be called upon the request of the owners of 10% of shares outstanding, will be held as needed or required when and as duly called.Approval of a majority of the shares outstanding must first be obtained before changing fundamental policies, to substantially change the contract with its investment adviser, to terminate the Fund, or to change any other items on which shareholders are granted such rights by law or under provisions of its Trust Agreement.The term “majority”, when referring to approvals to be obtained from shareholders of the Fund, means the vote of the lesser of (i) 67% of the shares of the Fund represented at a meeting if the holders of more than 50% of the outstanding shares of the Fund are present in person or by proxy, or (ii) more than 50% of the outstanding shares of the Fund.Two-thirds of the Trustees must have been voted into office by shareholders even though Trustees may fill vacancies without a shareholder vote. Investment Objective and Policies The Fund seeks to maximize total return to its shareholders through capital appreciation, and income from dividends and interest, consistent with reasonable risk.To pursue this goal, the Fund principally invests in a diversified list of common stocks, unless the stock market environment has risen to a point where the investment adviser to the Fund, Muhlenkamp & Co., Inc. (the “Adviser” or “MCI”), can no longer find equity securities that, in its judgment, it has determined to be undervalued.During such periods, the Fund will invest in fixed income or debt investments until such time as more attractive common stocks can be found for purchase. MCI believes that the success of a stock is dependent upon, and invariably a reflection of, the quality of a company’s management.Therefore, MCI spends time assessing management’s ability prior to making a commitment to purchase a company’s shares with Fund assets.The assessment may include an analysis of historical financial achievements of the company, direct discussions with management by telephone or in person, visits to the company, conversations with security analysts who actively follow the company for investment brokerage firms and others, and discussions with competitors, suppliers, and customers of the company.While MCI feels this assessment technique to be clearly instrumental to the success of the investment, it should be recognized that judgments made by MCI are purely subjective in nature.There can be no assurance that MCI will be successful in achieving its investment objectives for the Fund. 3 It is MCI’s belief that the objective of maximizing total return to shareholders can only be achieved consistently over a long-term investment horizon.Typically, this will mean that a stock may be held for a three-to-five year period or longer if MCI, by its own determination, thinks that the recognition of true business worth has not yet been attained in the stock’s current market quotation.Thus, the Fund serves little purpose for investors who wish to take advantage of short-term fluctuations in its net asset value per share. Consistent with MCI’s objective of seeking to maximize total return for Fund shareholders, MCI may from time to time also choose to invest some or all of the Fund’s assets in investment grade fixed income or debt investments.Such investments will be purchased and held during periods when MCI is unable to find stocks that it believes have return expectations commensurate with the risks that must be assumed by their continued retention.(More detailed information regarding certain types of fixed income investment restrictions is contained in the Appendix of this SAI). Additionally, under adverse market conditions, the Fund may take temporary defensive measures such as holding cash reserves,money market instruments, or high quality debt obligations maturing in one year or less form the date of purchase, such as U.S. government securities, certificates of deposit, bankers' acceptances and commercial paper, without limit. High quality means the obligations have been rated at least A-1 by Standard
